Citation Nr: 0706542	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating for a fungus 
infection of the legs, hands, feet, and head, evaluated as 50 
percent disabling prior to August 30, 2002, and as 60 percent 
disabling effective August 30, 2002, pursuant to 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from May 1960 to April 1963 
and Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
veteran's claim for an increased rating in excess of 30 
percent for a fungus infection of the groin, axilla, tinea 
unguium, tinea pedis, and hand eczema.  The veteran perfected 
a timely appeal on this claim in April 2001 and requested a 
Travel Board hearing.  

In a May 2002 rating decision, the RO granted the veteran's 
increased rating claim for a fungus infection of the groin, 
axilla, tinea unguium, tinea pedis, and hand eczema, to 50 
percent disabling effective February 10, 1999 (the date that 
VA received this claim).  In a July 2002 statement, the 
veteran withdrew his appeal for an increased rating for a 
fungus infection of the groin and axilla but stated that he 
would continue his appeal for an increased rating for a 
fungus infection of the legs, hands, feet, and head.  See 
38 C.F.R. § 20.204 (2006).

In a December 2002 rating decision, the RO granted the 
veteran's increased rating claim for a fungus infection of 
the legs, hands, feet, and head (which it characterized as a 
skin condition), to 60 percent disabling effective August 30, 
2002 (the date of a liberalizing change in VA regulations 
governing the evaluation of skin conditions).  

The veteran failed to report for his Travel Board hearing in 
August 2003.  Accordingly, his Travel Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

In a March 2004 decision, the Board denied the veteran's 
claim for an increased (schedular) rating for a fungus 
infection of the groin, legs, hands, feet, and head, 
evaluated as 50 percent disabling prior to August 30, 2002, 
and as 60 percent disabling, effective August 30, 2002.  The 
Board then remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for referral to 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board also referred a claim for 
a total disability rating based on individual unemployability 
(TDIU) to the RO for additional development.

In September 2004, the veteran's July 2004 motion to advance 
his appeal on the Board's docket was denied because it had 
been mooted by the Board's March 2004 decision.

Pursuant to the Board's March 2004 remand, in December 2004, 
the RO referred this claim to the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1) (2006).

In an August 2005 rating decision, the RO denied the 
veteran's TDIU claim.  He and his service representative were 
notified of this decision in September 2005.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Because the veteran has not disagreed with 
the denial of his TDIU claim, this issue is not in appellate 
status.  See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  In May 2005, the Director, Compensation and Pension 
Service, determined that, although the veteran's 
dermatological problems were significant, they did not 
warrant an extraschedular evaluation.

2.  Without good cause, the veteran failed to report for 
multiple VA examinations scheduled for the purpose of 
determining the current nature and severity of his service-
connected fungus infection.


CONCLUSION OF LAW

The criteria for an extraschedular rating for a fungus 
infection of the legs, hands, feet, and head, evaluated as 50 
percent disabling prior to August 30, 2002, and as 60 percent 
disabling effective August 30, 2002, pursuant to 38 C.F.R. 
§ 3.321(b)(1), have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, VA could not have provided 
VCAA notice to the veteran before the initial unfavorable AOJ 
decision in September 1999 because that decision was 
promulgated prior to the enactment of the VCAA.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2001 and March 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the November 
2001 and March 2004 letters fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

To the extent that there was any timing deficiency, the 
veteran's extraschedular rating claim was readjudicated in 
supplemental statements of the case issued in September 2005 
and October 2006.  The United States Court of Appeals for the 
Federal Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC's in 
this case complied with the applicable due process and 
notification requirements for a decision, they constitute a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  As 
noted above, this claim was referred by the RO to the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular rating in December 2004.

As to any duty to provide another examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran failed to report for VA examinations in May 2003 
and July 2005, and has not shown good cause for his failure 
to report for these examinations.  Letters from the RO dated 
in July 2005 and February 2006, as well as the September 2005 
and October 2006 supplemental statements of the case, all 
informed him that failure to report for a scheduled VA 
examination may have adverse consequences, including the 
possible denial of his claim.  The July 2005 and February 
2006 letters from the RO also afforded the veteran the 
opportunity to reschedule a VA examination or to provide 
additional evidence in support of his extraschedular rating 
claim; he failed to respond.  

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In view of the foregoing, the Board 
concludes that there is no duty to provide another 
examination or medical opinion.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran maintains that the 50 percent evaluation, 
effective prior to August 30, 2002, and the 60 percent 
evaluation, effective August 30, 2002, do not adequately 
reflect the severity of his fungal infection and that an 
extraschedular disability evaluation is warranted for these 
conditions.  During the course of the appeal, the veteran has 
submitted various photographs of his arms, legs, face, and 
numerous empty containers of cortisone, Benedryl, hydrogen 
peroxide, vitamin E gel and aloe that the veteran has used.

VA and private treatment records dated during the appeal 
period show that the veteran received diagnoses of stasis 
dermatitis; dermatitis, including the face, arms, groin and 
legs; prurigo nodulerus UE; pruritus/excoriated lesions; 
chronic eczema; and severe angioedema, perioral, probably 
secondary to Augmentin.  The treatment records show that the 
veteran was treated with moisturizers, Augmentin, prednisone 
taper and hydrocortisone.

The report of a March 2002 VA examination of the veteran's 
arteries and veins provides that the examiner reviewed the 
veteran's claims file.  The examiner reviewed the veteran's 
history, noting that he had been treated with Augmentin, 
prednisone taper and hydrocortisone lotion.  The veteran 
complained of problems with the skin of his face and legs and 
said that he had no known disease of the arteries and veins.  
Results of physical examination were provided and resulted in 
a diagnosis of minimal superficial spider varicosities of 
both lower extremities, no significant disease of the 
arteries and veins.  The report also referred to the report 
of a VA dermatologic examination.

The report of a March 2002 VA dermatologic examination 
provides that the examiner reviewed the veteran's claims 
file.  The report sets forth a review of the veteran's 
medical history, as well as his current complaints.  In 
January 2001, the veteran had experienced a severe allergic 
reaction to amoxicillin for an unspecified infection, 
resulting in a diagnosis of drug eruption and angioedema.  
The rash persisted for a few weeks but the intermittent 
swelling that he experienced on various parts of his body 
continued to persist for one year and had since resolved 
approximately one to two weeks earlier.  The veteran 
continued to have severe pruritus particularly of his upper 
extremities.  The rash in his intertriginous areas was 
improved but he continued to struggle with it.  No therapies 
that the veteran had been prescribed seemed to alleviate his 
problems.  The veteran noted that the only thing that 
improved his arms was hydrogen peroxide and said that he 
occasionally used vitamin E ointments.  The veteran's records 
showed that he had been prescribed medium strength and potent 
topical corticosteroids without any improvement.

The examiner provided complete results of physical 
examination.  The veteran's distal upper extremities were 
severely xerotic with healing excoriations and linear 
hypopigmented scars.  The healing excoriations were crusted.  
The examiner saw no signs of any type of keratoses or eczema, 
other than possible asteatotic eczema or other dermatologic 
dermatoses that might explain severe pruritus.  There was a 
poorly demarcated brawny erythema involving the groin 
intertriginous region.  The inner gluteal fold revealed an 
erythematous scaly plaque.  The veteran had 1+ edema of his 
bilateral distal lower extremities with mottle 
hyperpigmentation.  There was no breakdown in this region.  
The veteran's toenails were dystrophic and hyperkeratotic.  
His axilla, as are the rest of his body, were within normal 
limits.  The examiner did not see any evidence of edema in 
any other parts of his body to suggest angioedema.  The 
examiner noted that he was unable to identify any systemic 
nervous manifestations of the veteran and the veteran did not 
appear to have any neuropathies or systemic infections.

The resulting diagnosis was that the veteran presented with a 
complex and long cutaneous problem.  In pertinent part, the 
examiner additionally stated that although the veteran 
currently had no swelling, it was certainly possible that he 
had angioedema which was precipitated by amoxicillin.  If due 
to the amoxicillin, it was quite unusual for it to have 
persisted for such a long time.  He had no history prior to 
this and it seemed to be resolving.  The veteran had stasis 
dermatitis that currently appeared to be well controlled 
without any skin breakdown.  He had intertrigo that appeared 
at the moment to be moderately well controlled, based on the 
veteran's history.  The veteran had more plaques on the 
intergluteal folds that could be consistent with psoriasis, 
but were most likely chronic intertrigo of the intergluteal 
fold with an associated neurodermatitis leading to 
lichenification.   There was no evidence of dermatophyte 
infection involving these intertriginous areas as would be 
seen by tinea cruris.  The veteran also had onychomycosis and 
neurotic excoriations on the distal upper extremities.  It 
was possible that he had some type of eczema underlying his 
neurotic excoriations on his arms, leading him to pick at 
them.  He could certainly have asteatotic eczema or atopic 
dermatitis but there was less evidence of that.  In any case, 
it was very xerotic and the underlying etiology could 
certainly be asteatotic eczema.  The examiner attached a 
color photograph showing only the front of the lower half of 
the veteran's legs.

As noted above, in March 2004, the Board remanded this appeal 
to the RO for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to an 
extraschedular rating for the veteran's service-connected 
fungus infection.  Pursuant to the Board's remand, this claim 
was referred by the RO to the Director, Compensation and 
Pension Service, in December 2004.  In May 2005, the 
Director, Compensation and Pension Service, reviewed the 
veteran's claims folder including various VA and private 
treatment records and the results of the prior March 2002 VA 
compensation and pension examination and determined that an 
extraschedular rating for a service-connected fungus 
infection was not warranted.  Specifically, the Director, 
Compensation and Pension Service, found that, although the 
veteran's dermatological problems were significant, they were 
not sufficiently severe as to warrant an extraschedular 
evaluation in excess of the currently assigned schedular 
evaluations.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In an exceptional case where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  

The Veterans Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Veterans Court 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an extraschedular rating for a fungus 
infection of the legs, hands, feet, and head.  The medical 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
While the veteran has a severe disability, there has been no 
showing by the veteran that his service-connected fungus 
infection resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  For example, the 
veteran has not submitted any records from a physician or an 
employer demonstrating that his employment was adversely 
affected by his service-connected fungus infection.  Nor is 
there any evidence that the veteran has been hospitalized due 
to his service-connected fungus infection.  The only evidence 
in support of the veteran's extraschedular rating claim are 
his lay statements in which he contends that he is unemployed 
as a result of his service-connected fungus infection.  The 
Board finds the veteran's multiple lay statements less than 
probative when compared to the medical evidence of record 
which shows that, although significant, the veteran's 
service-connected fungal infection has not interfered with 
his employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

It is notable that the veteran also failed to report for VA 
examination in May 2003 and July 2005 without good cause; 
these examinations could have provided the Board with 
information necessary to evaluate the extraschedular rating 
claim.  In February 2006, the RO requested that the veteran 
provide any medical evidence in his possession that supported 
his extraschedular rating claim and/or authorize the release 
of medical records from physicians who had treated his 
service-connected fungus infection; he did not respond to 
this request.  Thus, there is no objective medical evidence 
of record supporting the veteran's extraschedular rating 
claim.  

In this regard, the Board observes that the veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  And, 
as noted above, VA's duty to assist the veteran is not a 
one-way street.  The veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood, supra.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against an extraschedular rating for a 
fungus infection of the legs, hands, feet, and head, 
evaluated as 50 percent disabling prior to August 30, 2002, 
and as 60 percent disabling effective August 30, 2002.  38 
C.F.R. § 3.321(b)(1); see Floyd and Shipwash, both supra.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An extraschedular rating for a fungus infection of the legs, 
hands, feet, and head, evaluated as 50 percent disabling 
prior to August 30, 2002, and as 60 percent disabling 
effective August 30, 2002, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


